                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION

                                  Civil Action No. 3:17-cv-0011

LONNIE BILLARD,

       Plaintiff,
v.
CHARLOTTE CATHOLIC HIGH
SCHOOL, MECKLENBURG AREA
CATHOLIC SCHOOLS, and ROMAN
CATHOLIC DIOCESE OF CHARLOTTE,

        Defendants.


              DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       Pursuant to Local Rule 7.1(j), Defendants Charlotte Catholic High School, Mecklenburg

Area Catholic Schools, and Roman Catholic Diocese of Charlotte (collectively “Defendants”),

submit Wittmer v. Phillips 66 Co., No. 18-20251, 2019 U.S. App. LEXIS 3731 (5th Cir. Feb. 6,

2019)(see Exhibit A), as supplemental authority in support of Defendants’ Motion for Summary

Judgment, see Dkt. Entries 29-30, p. 11-14, and in opposition to Plaintiff’s Partial Motion for

Summary Judgment. See Dkt. Entry 33, p. 3-5.

       In Wittmer, the Fifth Circuit confirmed longstanding circuit precedent that “Title VII

does not prohibit discrimination on the basis of sexual orientation.” See Wittmer, 2019 U.S.

App. LEXIS *2. In particular, in affirming summary judgment in favor of the employer on the

plaintiff’s transgender discrimination claim, the Fifth Circuit addressed the district court’s failure

to recognize as “binding precedent” Blum v. Gulf Oil Corp., 597 F.2d 936 (5th Cir. 1979),

wherein the Court expressly held that Title VII does not protect against discrimination on the

basis of sexual orientation, making it clear that Blum remains good law. Id.


                                                  1

      Case 3:17-cv-00011-MOC-DCK Document 55 Filed 02/11/19 Page 1 of 5
       Further, in a concurring opinion, Circuit Judge James C. Ho discussed the rationale for

the court’s holding in Blum, explaining that Blum reflects the view “universally accepted by

federal circuits for forty years, [that] Title VII prohibits employers from favoring men over

women, or vice versa.” Id. at *12. Judge Ho explained that the so-called “blindness approach”

to Title VII, recently adopted by a few courts (see, e.g., Hively v. Ivy Tech Comty. Coll. of Ind.,

853 F.3d 339 (7th Cir. 2017), is inconsistent with principles of statutory interpretation. The

“blindness approach,” which asks whether a plaintiff would have been treated the same way if

his or her sex were different but all else is held constant, proves too much, because it would

prohibit employers from maintaining separate restrooms and changing rooms for men and

women. Id. at *19-20. As Judge Ho explained, “significant policy issues” – such as whether

employers may maintain separate restrooms and changing rooms for men and women – “must be

decided by the people, through their elected representatives in Congress, using clearly

understood text—not by judges, using ‘oblique,’ ‘cryptic,’ or ‘subtle’ statutory parsing.” Id. at

*21.

       Judge Ho also explained that the “traditional interpretation of Title VII is also the only

reading that comports with common usage” and then stated that “[i]f Congress had meant to

prohibit sexual orientation … discrimination, surely the most straightforward way to do so would

have been to … add ‘sexual orientation’ …. to the list of classifications protected under Title

VII.” Id. at *22. Finally, Judge Ho explained that the Supreme Court’s decision in Price

Waterhouse v. Hopkins, 490 U.S. 228, 109 S. Ct. 1775 (1989) does not make sex stereotyping

per se unlawful under Title VII; rather, “sex stereotyping is actionable only to the extent it

provides evidence of favoritism of one sex over the other.” Id. *24.




                                                  2

       Case 3:17-cv-00011-MOC-DCK Document 55 Filed 02/11/19 Page 2 of 5
This the 11th day of February 2019.

                                      Respectfully submitted,


                                      /s/ Meredith A. Pinson
                                      John G. McDonald (N.C. Bar No. 23848)
                                      jmcdonald@mcguirewoods.com
                                      Joshua D. Davey (N.C. Bar No. 35246)
                                      jdavey@mcguirewoods.com
                                      Meredith A. Pinson (N.C. Bar No. 39990)
                                      mpinson@mcguirewoods.com
                                      MCGUIREWOODS LLP
                                      201 North Tryon Street, Ste. 3000
                                      Charlotte, North Carolina 28202
                                      704.343.2276
                                      704.444.8753 (Facsimile)

                                      Attorneys for Defendants




                                         3

Case 3:17-cv-00011-MOC-DCK Document 55 Filed 02/11/19 Page 3 of 5
                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of the court using

the CM/ECF system, which will send electronic notice to counsel for Plaintiff at the addresses as

follows:



                      Joshua Block
                      American Civil Liberties Union
                      125 Broad Street, 18th Floor
                      New York, NY 10004-2400
                      Telephone: 212-549-2627
                      Facsimile: 212-549-2650
                      Email: jblock@aclu.org

                      S. Luke Largess
                      Tin Fulton Walker & Owen PLLC
                      301 East Park Avenue
                      Charlotte, North Carolina 28202
                      Telephone: 704-338-1220
                      Facsimile: 704-338-1312
                      Email: llargess@tinfulton.com

                      Christopher Brooke
                      American Civil Liberties Union of North Carolina Legal Foundation
                      P.O. Box 28004
                      Raleigh, North Carolina 27611
                      Telephone: 919-834-3466
                      Facsimile: 866-511-1344
                      Email: cbrook@acluofnc.org

                      Brian Hauss
                      American Civil Liberties Union Foundation
                      125 Broad Street, 18th Floor
                      New York, NY 10004
                      Telephone: 212-549-2604
                      Facsimile: 212-549-2652
                      Email: bhauss@aclu.org

                      Elizabeth O. Gill
                      American Civil Liberties Union Foundation
                      39 Drumm Street
                      San Francisco, CA 94111

                                                4

      Case 3:17-cv-00011-MOC-DCK Document 55 Filed 02/11/19 Page 4 of 5
                  Telephone: 415-621-2493
                  Facsimile: 415-255-8437
                  Email: egill@aclunc.org




    This the 11th day of February 2019.
.
                                          /s/ Meredith A. Pinson
                                          Meredith A. Pinson (N.C. Bar No. 39990)




                                            5

    Case 3:17-cv-00011-MOC-DCK Document 55 Filed 02/11/19 Page 5 of 5
